Citation Nr: 0609550	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which denied service connection for post-
traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the file indicates the RO attempted to verify one 
of the veteran's purported stressors by contacting 
Headquarters, U.S. Marine Corps (USMC) and the Marine Corps 
Historical Center.  The stressor involved an unnamed friend 
of the veteran who was killed during a mine sweeping mission 
on "Hill 35" in June or July 1970.  Headquarters USMC 
responded in April 2003, stating that they were unable to 
verify this stressor and enclosing the unit report for the 
veteran's company for the entire length of his stay in 
Vietnam.  The veteran also alleges that a stressor involved 
the murder of a white Marine by a black Marine in their 
quarters in June or July 1970.  He alleges that all those 
present dispersed and claimed the deceased soldier was hit by 
enemy fire.  Although the veteran was unable to remember the 
name of the deceased, he states the name of the alleged 
gunman, Linden or Leonard Madison (hereinafter "Madison").  
He also states that both the deceased and Madison were in 
Company E, not his own company, H & S.  The veteran also 
asserts that he found out later that Madison subsequently 
confessed to the killing and was medically discharged, and 
died in the Detroit area around July or August 2001.  The 
Board finds the veteran has provided some detailed 
information, i.e. name of person involved, dates, to attempt 
to verify this stressor.  Moreover, the record includes 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); thus, 
an attempt must be made to verify this stressor. 

Additional information should be sought from the veteran to 
assure that a search for records is as meaningful as 
possible.  With all deference to the veteran's difficulty 
recalling details after years of trying to forget stressor 
events, remembering the names of those involved and 
"guesstimating" dates is crucial to the success of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(VA's duty to assist the veteran is not a one-way street; the 
claimant also has an obligation to assist in the adjudication 
of his claim.)  The veteran should also be aware that nothing 
precludes him from supplementing VA's efforts to verify his 
stressor with research and contacts of his own. 

Any Social Security Administration (SSA) decision and the 
medical records upon which it was based should be secured.  
38 C.F.R. § 3.159(c)(2) (2005); see also Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992) 
(VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA).  Review of the record shows 
that in October 2004 and February 2005 the RO requested a 
copy of SSA's decision and records involved in the veteran's 
application for Social Security Supplemental Income or 
Disability benefits.  SSA informed the RO in February 2005, 
that the Mt. Clemens, Michigan field office was the 
jurisdictional office for matters involving the veteran.  The 
Board is unable to locate any follow-up with the Mt. Clemens 
field office.  The Decision Review Officer stated in July 
2005 that the RO would make no further attempts to obtain the 
records and the veteran volunteered to provide them.  There 
are no records from SSA on file other than correspondence 
with the RO.  A follow-up letter should be sent to the Mt. 
Clemens field office.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006) (requiring VCAA notice to include 
the five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The RO 
should provide the appellant written 
notification specific to his claim for 
service connection for PTSD.  The RO 
should request a statement describing the 
first and last names, ranks, units, or any 
other identifying detail of all personnel 
involved in the stressor described herein 
at page 2.  The appellant should further 
be requested to submit all evidence in his 
possession that pertains to his claim.
 
2.  The AMC should contact SSA's Mt. 
Clemens, Michigan field office and 
request a copy of any decision on the 
merits of the veteran's claim for SSI or 
other SSA benefits and copies of any 
medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 2002).  If there 
is no response within a reasonable time, 
the AMC should contact the veteran and 
explain in writing the efforts the 
Secretary made to obtain SSA records and 
describe any further action to be taken 
by the Secretary with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West 
2002).
 
3.  After the actions in paragraph 1 have 
been taken and the veteran has had 30 days 
to respond, the AMC should request 
verification of the stressor from 
Headquarters, U.S.M.C. and any other 
organization the AMC deems an appropriate 
source of information.  Headquarters, 
U.S.M.C. should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressor.  

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

